Carter, J.
This is an appeal from an order of the district court for Sarpy county vacating and setting aside an order allowing a moratory stay on 200 acres of land under the provisions of section 20-21,159, Comp. St. Supp. 1933.
The moratory stay was allowed on April 10, 1934. On July 30, 1937, a motion to vacate the order allowing a moratory stay was filed and the motion was sustained on October 18, 1937. The moratory act, as amended in 1937 (Laws 1937, ch. 42), has been held void. First Trust Co. v. Smith, ante, p. 84, 277 N. W. 762. In this situation, the trial court did not err in vacating and setting aside the order granting the moratory stay. Mutual Benefit Life Ins. Co. v. Long, ante, p. 186, 278 N. W. 270.
Affirmed.